Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in a narrow and detailed manner of controlling use of communication channel or communication platform based on verified organization or unverified organization. Specifically,  the instant claims recites “analyzing the data to determine whether to verify the organization; based at least in part on a determination that the organization is verified, causing an indicator to be presented in association with the organization on a user interface associated with the communication platform…and controlling use of at least one of the communication channel or the communication platform by the organization based at least in part on the first set of permissions.”

The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references



The next closest prior art found is US Patent Pub 2012/0117626 to Yates, which discloses the organization administrator setting the permissions for resource and allowing third-part access to resource based on permission see Par. 006 & Par. 0062 & Par. 0063. However, Yates does not disclose “analyzing the data to determine whether to verify the organization; based at least in part on a determination that the organization is verified, causing an indicator to be presented in association with the organization on a user interface associated with the communication platform …and controlling use of at least one of the communication channel or the communication platform by the organization based at least in part on the first set of permissions”

The next closest prior art found is Workflow View Driven Cross-Organizational Interoperability in a Web-Service Environment to Chiu which discloses the workflow manager for allowing access to database and services across organizations see Fig. 10 & § 4 Cross-Organization Interoperability with Workflow Views. However, Chiu does not 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov